Per Adams, Judge.
I concur in the result, but I am not satisfied with regard to some of the propositions maintained by Judge Bliss. In any view of the case, the plaintiffs cannot recover, as they have shown no title to the premises. Conceding that the limitation over could have been made, they cannot take, because the limitation was to the right heirs of their ancestor, who was alive at the time of the death of the grantor holding the particular estate. He could have no heirs until his death. " JYemo est haeres viven¿is.” It is unnecessary to decide whether the grantee took an absolute fee discharged of the limitation or not; or whether, this being a trust estate, a fee could be limited on a fee to take effect on the contingency referred to in the deed. And I therefore express no opinion on these questions.